FILED
                           NOT FOR PUBLICATION
                                                                                 MAR 4 2021
                    UNITED STATES COURT OF APPEALS                           MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LORAIN BENEAR,                                   No. 19-15444

              Plaintiff-Appellant,               D.C. No. 2:17-cv-04160-JAT

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                      Argued and Submitted February 2, 2021
                                Phoenix, Arizona

Before: W. FLETCHER, MILLER, and HUNSAKER, Circuit Judges.

      Lorain Benear appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. While we review de novo the district court’s order, we


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
may only set aside the Commissioner’s denial of benefits if it is not supported by

substantial evidence or is based on legal error. Ford v. Saul, 950 F.3d 1141,

1153–54 (9th Cir. 2020). We affirm.

      First, we conclude that the administrative law judge (“ALJ”) provided

specific and legitimate reasons for discounting the opinions of Benear’s three

treating physicians. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). The

ALJ afforded little weight to the opinion of Dr. Hayashi primarily because his

opinion was conclusory “and unsupported by the medical evidence.” While a

physician’s use of checkbox forms is not by itself a reason to discount his or her

opinion, Trevizo v. Berryhill, 871 F.3d 664, 677 n.4 (9th Cir. 2017), the ALJ’s

assessment is nonetheless supported by substantial evidence. There is no

explanation of the inconsistency between Dr. Hayashi’s notes from his office visit

examinations and his evaluations on the forms concluding that Benear was so

impaired. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (noting that

incongruence between a physician’s questionnaire opinion and medical records is a

specific and legitimate reason to discount her opinion).

      In affording little weight to Dr. Hagevik’s opinion, the ALJ noted that Dr.

Hagevik only briefly treated Benear, and the results of his examinations were

unremarkable. The ALJ discounted Dr. McClain’s opinion that Benear “will never


                                          2
be able to work,” because he acknowledged in the same letter that he “do[es] not

a[ss]ess patients for work related activities.” Moreover, the ALJ reasonably

considered that Dr. McClain’s assessment was contradicted by the consulting

physician’s examination of Benear. In sum, the ALJ provided specific and

legitimate reasons for rejecting the treating physicians’ opinions.

      Second, the ALJ properly relied on Dr. Ostrowski’s opinion and acted within

her discretion when she denied Benear’s requests to subpoena the agency’s

consulting and examining physicians for in-person testimony. See 20 C.F.R.

§ 404.950(d)(1); Ford, 950 F.3d at 1154.

      Third, the ALJ’s conclusion that Benear’s mental impairments were non-

severe is supported by substantial evidence. The ALJ discussed Benear’s initial

function report and first psychological examination, and explained that the second

psychological examiner believed that Benear may have been exaggerating her

symptoms. The ALJ also concluded that Benear’s ability to bathe and dress on her

own, drive, and conduct herself appropriately at dozens of medical appointments

suggested that Benear’s mental impairments resulted only in mild limitations.

      Finally, the ALJ provided clear and convincing reasons for discounting

Benear’s pain testimony. Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995) (as

amended). We agree with Benear that the ALJ’s reliance on medical appointments


                                           3
that predate Benear’s amended disability onset date was misplaced. However, the

ALJ’s remaining rationales for discounting Benear’s testimony, namely that her

subjective complaints were inconsistent with her largely conservative treatment

and some of her conduct, are supported by substantial evidence. Burch v.

Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“A decision of the ALJ will not be

reversed for errors that are harmless.”). With one exception during the relevant

period, Benear’s physicians treated her pain with only medications and braces.

Benear was able to drive independently and travel. The ALJ also properly

considered the consulting psychologist’s report that Benear attended her

examination dressed for a cocktail party while claiming not to attend to personal

hygiene. See Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (noting that an

ALJ may consider inconsistencies between a claimant’s testimony and an

examining physician’s observations in assessing the credibility of subjective pain

testimony).

      AFFIRMED.




                                          4